Name: Commission Regulation (EEC) No 301/90 of 2 February 1990 amending Regulation (EEC) No 210/89 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic geography;  EU institutions and European civil service;  information technology and data processing
 Date Published: nan

 No L 32/ 14 Official Journal of the European Communities 3 . 2 . 90 COMMISSION REGULATION (EEC) No 301/90 of 2 February 1990 amending Regulation (EEC) No 210/89 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular 28 thereof, Whereas Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EEC) No 222/88 (4), provides for the Member States to notifiy to the Commission the data needed for management of the milk sector ; Whereas the provisions of that Regulation should be brought into line with developments in data transmission by telecommunications ; whereas in the first instance these changes should affect only notification of Community market prices as stipulated in Article 5 ( 1) (a) of that Regulation ; Whereas it is desirable at the same time to update the Annex to the said Regulation listing the products for which market prices are to be notified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 210/69 is hereby amended as follows : 1 . Article 5(1 ) is replaced by the following : ' 1 . Member States shall notify to the Commission (a) by IDES (interactive data entry system), by Thursday of each week at the latest, the prices (exclusive of tax) obtaining in their territory for the products listed in the Annex, stating the marketing stage (ex factory, wholesale, retail) and the product characterstics to which prices apply ; (b) by telex or telefax :  for the pilot products listed in Annex I to Regulation (EEC) No 2915/79 , by the 10th and 25th of each month at the latest, the most recent prices known to them, stating the origin and quantity concerned, for the following prices :  free-at-frontier offer prices for imports into the Community,  free-at-frontier prices obtaining for imports into the Community,  prices obtaining for products imported into non-member countries from other non-member countries,  by the 25th of each month at the latest, the most recent prices for casein and caseinates obtaining on the world market and in the Community, stating the marketing stage.' ; (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 28, 5.-2. 1969 , p. 1 . O OJ No L 28 , 1 . 2. 1988 , p. 1 . No L 32/ 153 . 2. 90 Official Journal of the European Communities 2. The Annex is replaced by the following : ANNEX Products referred to in Article 5(1 ) (a) 1 . Powdered whey 17 . Provolone 2. Skimmed-milk powder 18 . Asiago 3. Whole milk powder 19. Gouda 4. Unsweetened condensed milk 20 . Edam 5. Sweetened condensed milk 21 . Danbo, Samso, Svenbo 6. Butter 22. Kasseri 7. Butteroil 23. Mozzarella 8 . Emmental 24. Havarti, Tilsit 9 . Blue-veined cheese 25. Butterkase 10. Grana padano 26. Esrom 11 . Parmigiano Reggiano 27. Italico 12. Other types of grana 28 . Saint-Paulin 13. Pecorino (romano, sardo) 29. Cantal 14. Other types of pecorino 30. Salted ricotta 15. Manchego 31 . Feta 16. Cheddar 32. Lactose'. Article 2 This Regulation shall enter into force on 1 April 1990 . This Regulation shall he binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1990. For the Commission Ray MAG SHARRY Member of the Commission